Citation Nr: 1035789	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  08-18 466	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disorder.

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral lower extremities, to include as secondary to 
service-connected dorsolumbar myositis.

3.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to service-connected dorsolumbar 
myositis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from from August 1983 to August 
1986.

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 
1983 to August 1986.

2.  The Board was notified that the Veteran died in October 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of the claims at this time.  38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the 
merits has become moot by virtue of the death of the Veteran and 
must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 
7104(a) (West 2002); 38 C.F.R. § 20.1302 (2009).

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2009).  

The Board's dismissal of this appeal does not affect the right of 
an eligible person to file a request to be substituted as the 
appellant for purposes of processing the claim to completion.  
Such request must be filed not later than one year after the date 
of the appellant's death.  See Veterans' Benefits Improvement Act 
of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) 
(creating new 38 U.S.C. § 5121A, substitution in case of death of 
a claimant who dies on or after October 10, 2008).  As provided 
for in this new provision, a person eligible for substitution 
will include "a living person who would be eligible to receive 
accrued benefits due to the claimant under section 5121(a) of 
this title...."  The Secretary will be issuing regulations 
governing the rules and procedures for substitution upon death.  
Until such regulations are issued, an eligible party seeking 
substitution in an appeal that has been dismissed by the Board 
due to the death of the claimant should file a request for 
substitution with the VA regional office (RO) from which the 
claim originated (listed on the first page of this decision).  




(CONTINUED ON NEXT PAGE)
ORDER

The appeal is dismissed.




		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


